Citation Nr: 0008385	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-11 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to a disability rating greater than 10 
percent prior to June 1, 1999 for hypertension.

4.  Entitlement to a compensable disability rating as of June 
1, 1999 for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to May 
1994.

In a rating decision dated September 1994, the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for a neck 
disorder and a low back disorder and granted service 
connection for hypertension, assigning a 10 percent 
disability rating therefor.  With regard to the neck and low 
back claim, the veteran filed a timely notice of disagreement 
(NOD) and VA Form 9 (Appeal to Board of Veterans' Appeals), 
the latter submitted in December 1994.  The appeal, however, 
was not forwarded to the Board of Veterans' Appeals (Board) 
at that time.  

In March 1998, the veteran filed a claim for an increased 
rating for hypertension, which was continued at 10 percent 
disabling by the RO in a May 1998 rating decision.  The 
veteran subsequently filed an NOD with respect to that 
decision and followed up with a timely-filed Form 9 in June 
1998.  In a February 1999 rating decision, the RO denied the 
veteran's claim for an increased rating and, in a March 1999 
rating decision, reduced the veteran's disability rating for 
hypertension to noncompensable, effective June 1, 1999. 

In a VA Form 8 (Certification of Appeal) filed in May 1999, 
the rating specialist certified this appeal for the neck and 
low back service connection issues, in addition to the 
increased rating claim for hypertension.  The Board will 
therefore consider each of these issues; the latter issue is 
the subject of the remand portion of this decision.


FINDINGS OF FACT

1.  A low back disability is not shown.

2.  There is no medical evidence of a nexus between any 
current low back disorder and an in-service injury or 
disease.

3.  A neck disability is not shown.

4.  All evidence necessary for an equitable disposition of 
the veteran's claim for entitlement to a disability rating 
greater than 10 percent prior to June 1, 1999 for 
hypertension has been developed.  

5.  The veteran's hypertension disorder is manifested by 
systolic pressure readings below 200 and diastolic pressure 
readings below 110.

 
CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

2.  The claim of entitlement to service connection for a neck 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

3.  The criteria for a disability rating of greater than 10 
percent for hypertension are not met prior to June 1, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.31, and 4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Issues

Well-Grounded Claims - In General

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), VA has a duty to assist 
only those claimants who have established well-grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (Court or CAVC) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Entitlement to service connection for a low back disorder

The veteran filed a claim for service connection for low back 
and neck disorders in June 1994, one month after his 
separation from service.  At his March 1995 hearing before 
the RO, the veteran testified that he incurred lower back 
pain in service as a result of digging fox holes and lifting 
heavy equipment.  Transcript of Hearing (Transcript) at p. 2.  
A review of the veteran's service medical records (SMR's) 
shows that he complained of lower back pain on several 
occasions while in service.  A December 1988 entry in his 
SMR's shows that the veteran complained of lower back pain 
times three days and was assessed as having musculoskeletal 
pain in his lower back and was prescribed Motrin.  A March 
1989 SMR entry indicates the veteran complained of lower back 
pain times five days without radiculopathy and was assessed 
as having an uncomplicated erector strain.  Finally, a March 
1994 SMR entry shows the veteran complained of lower back 
pain times two days after lifting a tool box and was 
diagnosed with a paravertebral muscle strain/spasm.  

Post-service, a July 1994 compensation and pension (C&P) 
examination report describes the veteran as having no 
musculoskeletal pathology at that time.  A December 1994 Dorn 
VA Medical Center (VAMC) report shows the veteran complained 
of lower back pain following working in his yard but 
indicates he was in no distress and does not offer a formal 
diagnosis or indicate any treatment afforded the veteran.  
Likewise, a March 1995 Dorn VAMC report shows the veteran 
complained of lower back pain times two weeks, but similarly 
does not mention a diagnosis or treatment.    

As stated above, the first element of a well-grounded claim 
requires medical evidence of a current disability.  The 
veteran's in-service lower back complaints are all isolated 
events and further, as noted above, the record is devoid of 
any post-service medical evidence establishing a current 
lower back disability.  The Board must therefore find that 
the medical evidence does not sufficiently establish a 
current disability, the first element of a well-grounded 
claim.  

Notwithstanding the Board's finding that a current disability 
has not been shown with regard to the veteran's alleged back 
disorder, the claim would also fail as not well-grounded 
because there is no medical evidence establishing a nexus 
between any current disability and an in-service disease or 
injury.  For these reasons, the Board must deny as not well-
grounded the veteran's claim for service connection for a 
back disorder.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

Entitlement to service connection for a neck disorder

In his March 1995 hearing before the RO, the veteran 
testified that he incurred a neck injury in-service as a 
result of a motor vehicle accident.  Transcript at 5.  A June 
1988 SMR confirms a diagnosis of paravertebral muscle strain 
secondary to a motor vehicle accident and x-ray's taken at 
that time ruled out any pathology.  A November 1990 SMR 
indicates that the veteran complained of neck pain times one 
week after playing football and the examiner assessed him as 
having a right upper trapezius muscle strain.  

Post-service, a July 1994 foot C&P examination report states 
the veteran's medical history in relevant part as follows:

Also has a history of neck pain.  States 
that several years ago he began 
experiencing some discomfort with his 
neck after sustaining a whiplash type 
injury after being involved in a mild 
motor vehicle accident.  States that he 
was treated with a profile and with 
medications and it took approximately six 
or seven months to resolve.  States that 
he had one further onset of neck pain 
spontaneously when arising in the morning 
approximately a year ago that resolved 
spontaneously in less than a week.  He's 
had no neck problems in the past year.  

Given that the July 1994 C&P examination report concludes 
with an impression of "normal neck exam," in addition to 
fact that there is no other medical evidence indicating the 
presence of a current neck disability, the Board must find 
that the veteran's claim for service connection for a neck 
disorder is not well-grounded. 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

II.  Increased Rating Issues

Entitlement to a disability rating of greater than 10 percent 
prior to June 1, 1999 for hypertension

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for entitlement to a disability rating 
greater than 10 percent prior to June 1, 1999 for 
hypertension have been properly developed.  There is no 
indication of any additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Under the general rating formula for cardiovascular 
disorders, hypertensive vascular disease (essential arterial 
hypertension) is assigned a 60 percent evaluation when 
diastolic pressure is predominantly 130 or more.  A 40 
percent evaluation is assigned when diastolic pressure is 
predominantly 120 or more.  A 20 percent evaluation is 
assigned when diastolic pressure is predominantly 110 or more 
or when systolic pressure is predominantly 200 or more.  A 10 
percent evaluation is assigned when diastolic pressure is 
predominantly 100 or more or when systolic pressure is 
predominantly 160 or more.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  

The veteran's blood pressure readings of record are as 
follows:  150/100 (July 1994); 133/71 (December 1994); 138/78 
(March 1995); 140/82 (April 1997); 153/93 (August 1997); 
124/84 (September 1997); 153/86 (January 1998); and 122/68 
(September 1998, from a hypertension C&P examination report).  

Under Diagnostic Code 7101, a 20 percent hypertension rating 
will be assigned when the medical evidence establishes 
systolic pressure readings predominantly 200 and above or 
diastolic pressure readings predominantly 110 and above.  Out 
of the eight blood pressure readings of record, none contain 
either a systolic measurement of 200 or greater or a 
diastolic pressure measurement at or above 110.    
The Board notes that the veteran testified at his January 
1999 hearing before the RO that he monitors his blood 
pressure readings on a weekly basis at home and that those 
readings fluctuate from week to week and are stress 
sensitive.  However, the veteran's at-home blood pressure 
recordings are not of record and therefore cannot be used as 
evidence to adjudicate his claim for an increased rating.  
Because the veteran's blood pressure recordings do not 
demonstrate systolic readings that are predominantly 200 or 
greater or diastolic readings that are predominantly 110 or 
greater, the Board is unable to identify a basis to grant an 
evaluation greater than 10 percent for hypertension for the 
period prior to June 1, 1999.  


Entitlement to a compensable disability rating as of June 1, 
1999 for hypertension.

This issue is the subject of the REMAND portion of this 
opinion.


ORDER

The veteran's claim for entitlement to service connection for 
a low back disorder is not well-grounded, and is accordingly 
denied.

The veteran's claim for entitlement to service connection for 
a neck disorder is not well-grounded, and is accordingly 
denied.

The veteran's claim for entitlement to a disability rating of 
greater than 10 percent prior to June 1, 1999 for 
hypertension is denied.


REMAND

As the record does not include any blood pressure readings 
for the period following June 1, 1999, the Board cannot 
adjudicate this issue and finds that the duty to assist 
requires remanding this case to the RO for the following 
development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
examined him or afforded him treatment 
for his hypertension since June 1, 1999.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to either the 
examination of or treatment rendered for 
his hypertension.  

3.  Following receipt of any and all such 
records, the RO should afford the veteran 
a VA hypertension examination. 

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof.

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether an compensable 
rating for the veteran's service-
connected hypertension can now be 
granted.  If the decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto. The appellant 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The case should 
then be returned to the Board for further 
appellate consideration, as warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.


		
	M. W. GREENSTREET
Member, Board of Veterans' Appeals

 

